Order entered April 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01621-CV

                           IN THE INTEREST OF K.G., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-17435-Z

                                            ORDER
       Because this is an accelerated appeal, we GRANT court reporter Glenda E. Finkley’s

request for additional time to file record to the extent we ORDER the reporter’s record be filed

no later than April 20, 2015. See TEX. R. APP. P. 4.1, 28.4(b)(2), 35.3(c).


                                                       /s/   CRAIG STODDART
                                                             JUSTICE